Title: The American Peace Commissioners to David Hartley, 13 August 1783
From: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry
To: Hartley, David


          
            Sir,
            Passy, 13th. Augt. 1783.
          
          We have received the Letter which you did us the honour to write on the 12th. Inst. and
            shall take the first Opportunity of conveying to Congress the agreable Information
            contained in it.
          The Sentiments & Sensations which the Re-establishment of Peace between our two
            Countries, ought to diffuse thro’ both, lead us to participate in the Pleasure which the
            Birth of a Princess must naturally give to the Royal Family & People of Great
            Britain; and we sincerely congratulate their Majesties, on that Addition to their
            Domestic Happiness.
          We have the honour to be, with great Regard, Sir Your most obedt & very humble
            Serts.
          
            John Adams.B FranklinJohn Jay
            His Exy D. Hartley Esq.
          
        